Citation Nr: 0733149	
Decision Date: 10/22/07    Archive Date: 11/02/07

DOCKET NO.  96-10 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an extra-schedular rating pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) for intervertebral disc 
syndrome.

2.  Entitlement to a total disability rating based upon 
individual unemployability.


WITNESSES AT HEARING ON APPEAL

Appellant/veteran and his wife


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1994 and February 1996 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  In November 1994,  the 
RO denied entitlement to a disability rating in excess of 20 
percent for the veteran's service-connected intervertebral 
disc syndrome.  In February 1996, the RO denied entitlement 
to a total disability rating based on individual 
unemployability.

This appeal was remanded by the Board in October 1997 and 
June 1998 for additional evidentiary development.  In October 
1999, the Board issued a decision denying entitlement to a 
disability rating in excess for 20 percent for the veteran's 
low back disability as well as entitlement to a total 
disability rating based on individual unemployability.  The 
veteran's Motion for Reconsideration was received in December 
1999.  In June 2000, the Board vacated the October 1999 Board 
decision because the veteran, by means of his representative, 
had submitted medical evidence pertinent to his claim in 
February 1999, prior to the certification of the appeal to 
the Board.  Accordingly, the October 1999 Board decision was 
vacated in order to afford the veteran the opportunity to 
have this new evidence considered by the RO prior to the 
Board's deliberation of the appeal.  In September 2000, the 
Board remanded the matter for additional evidentiary 
development.

In a June 2003 decision, the Board found that a 40 percent 
disability rating for intervertebral disc syndrome was 
warranted prior to September 23, 2002, and a 60 percent 
rating was warranted as of September 23, 2002.  The Board 
also found that entitlement to an extraschedular evaluation 
was not warranted; the issue of entitlement to a total 
disability rating based on individual unemployability was 
remanded.  In December 2004, the Board again remanded the 
issue of entitlement to a total disability rating based on 
individual unemployability for additional evidentiary 
development.

The veteran appealed the June 2003 Board decision and, in 
March 2005, the United States Court of Appeals for Veterans 
Claims (the Court) vacated that portion of the Board's 
decision that denied an extraschedular evaluation for the 
veteran's low back disability and remanded the issue for 
readjudication in accordance with the Court's order.  In 
October 2005, the veteran's representative argued for higher 
schedular ratings for the veteran's intervertebral disc 
syndrome prior to and subsequent to September 23, 2002.  
Those matters were previously deemed abandoned by the Court 
and, as such, are no longer in appellate status.  In November 
2005, the Board remanded the claim of entitlement to an 
extra-schedular rating for referral to the VA Director of the 
Compensation and Pension Service.

In October 2006, the veteran withdrew his Power of Attorney 
for representation and has elected to continue his appeal 
without representation.  In August, 2007, he and his wife 
presented testimony before the Board at a hearing at the RO.  
A transcript of that hearing is associated with the claims 
folder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has a high school education, three years of 
college education, and work experience as a VA field 
examiner, Christmas tree shop owner, sports shop owner, and 
sports shop supervisor.

3.  Prior to September 23, 2002, service connection was in 
effect for a lumbar spine disability, hemorrhoids, hearing 
loss, tinnitus, otitis media, and otitis externa.  His lumbar 
spine disability was rated as 40 percent disabling and his 
other service-connected disabilities were rated as 
noncompensable.  The veteran did not meet the threshold 
requirements for a total rating based on individual 
unemployability.


4.  As September 23, 2002, service connection has been in 
effect for a lumbar spine disability, hemorrhoids, hearing 
loss, tinnitus, otitis media, and otitis externa.  His lumbar 
spine disability has been rated as 60 percent disabling and 
his other service-connected disabilities are rated as 
noncompensable.  The veteran meets the threshold requirements 
for a total rating based on individual unemployability as of 
September 23, 2002.

5.  The veteran was not precluded from securing and following 
some form of substantially gainful employment consistent with 
his education and work experience as a result of his service-
connected disabilities prior to February 1999.

6.  As of February 1999, the veteran has been precluded from 
securing and following substantially gainful employment due 
to service-connected disability.


CONCLUSIONS OF LAW

1.  Criteria for an extra-schedular rating higher than 40 
percent prior to September 23, 2002, and for a rating higher 
than 60 percent as of September 23, 2002, for intervertebral 
disc syndrome have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 3.321(b)(1) (2007).

2.  Criteria for a total rating based on individual 
unemployability have not been met prior to February 1999.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.1-
4.16 (2007).

3.  Criteria for a total rating based on individual 
unemployability have been met as of February 1999.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.1-4.16 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.  
First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by March 2001, July 2003, and March 2005 
letters, with respect to the claim of entitlement to a total 
disability rating based upon individual unemployability to 
include consideration on an extraschedular basis. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The Board so finds as the veteran has been 
afforded the information necessary to advance any contention 
by means of the March 2001, July 2003, and March 2005 
letters.  As such, the veteran was aware and effectively 
notified of information and evidence needed to substantiate 
and complete his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Board notes that the veteran presented an 
intricate knowledge of VA regulations at his personal hearing 
and it is apparent that any defect in notice has not affected 
the essential fairness of the process.  As such, the Board 
finds no prejudice in moving forward with a decision on the 
merits at this time.  Any defect may be cured by the RO upon 
implementing the Board's decision and its grant of benefits 
as of February 1999.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the record contains June 2005, September 2006, and June 
2007 supplemental statements of the case following the March 
2005 letter.  As such, any timing deficiency has been cured 
by subsequent adjudication.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (holding that a timing error can 
be cured when VA employs proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the July 2003 and March 2005 letters.

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, which includes 
providing a medical examination when such is necessary to 
make a decision on the claim.  The record contains the 
veteran's service medical records, VA outpatient reports, 
private treatment records from John A. Frenz, M.D. and Lon F. 
Alexander, M.D., and VA examination reports dated in 
September 1993, November 1994, December 1995, October 1998, 
November 1999, January 2001, October 2002, and April 2005.  
The veteran also had an opportunity to provide personal 
testimony before the Board in August 2007.  Consequently, the 
Board finds that VA satisfied its duties to assist and there 
is no further action that may be taken to reasonably assist 
in the development of the veteran's claims.  Accordingly, the 
Board now turns to the merits of the veteran's claims.

The veteran asserts that he is unable to perform work 
activities as a result of his service-connected low back 
disability.  The veteran acknowledges that he has a number of 
noncompensable service-connected disabilities as well as a 
few nonservice-connected disabilities, but contends that his 
back disability is so severe that it is the main reason for 
his unemployability.  He desires a 100 percent rating, either 
through the means of an extra-schedular rating for his low 
back disability or through assignment of a total rating based 
on individual unemployability.  The veteran credibly 
testified before the Board that his primary care physician 
found him to be unemployable as of May 28, 2004, but that he 
had not been performing marginal employment for many years 
due to the nature of his employment in sheltered 
environments.

On his September 1993, VA Form 21-8940, the veteran reported 
employment and educational history.  Specifically, he has a 
high school education with an additional three yeas of 
college education.  As to his employment history, the veteran 
was employed by VA from 1972 to 1985 as a field/claim 
examiner.  From 1983 to 1992, the veteran was self employed 
as a Christmas tree farm owner.  At the time of his 
application, the veteran had been self employed as a sports 
shop owner since 1985.  The record indicates that the veteran 
subsequently sold his sports shop and was employed in a 
supervisory capacity from 2000 at Mississippi Rainbow 
Printers.  He credibly testified before the Board that this 
employment lasted until approximately 2002, but he performed 
some services until May 2004 because the owner of the company 
was a personal friend.  The veteran asserts that this 
employment does not meet criteria of marginal employment 
because he would not have been able to have the job if not 
for the familial-type relationship with the owner.

In support of his claim, the veteran has also submitted that 
he was denied employment with the U.S. Postal Service due his 
service-connected back disability.  The veteran was found 
medically unsuitable for the position of Rural Carrier 
Associate due to February 1989 examination findings that he 
did not meet the physical requirements because of 
limitations/restrictions of bending and flexion.  The record 
demonstrates that the veteran has worked various part-time 
jobs for years with his last day of any type of employment 
being May 28, 2004.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more with sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a).

The veteran has several service-connected disabilities; 
hemorrhoids, hearing loss, tinnitus, otitis media, otitis 
externa, and a low back disability.  Only his back disability 
has been rated as compensable.  Prior to September 23, 2002, 
the veteran's back disability was assigned a 40 percent 
evaluation, and as of September 23, 2002, his low back 
disability has been evaluation as 60 percent disabling.  As 
such, prior to September 23, 2002, the veteran does not meet 
the percentage threshold requirements provided in 38 C.F.R. § 
4.16(a) for consideration of entitlement to a total rating 
based on individual unemployability because the combined 
rating for his service-connected disabilities is not ratable 
at 70 percent or more.  He may, however, be entitled to a 
total rating based on extraschedular considerations under 38 
C.F.R. § 4.16(b).

38 C.F.R. § 4.16(b) allows for a veteran who does not meet 
the threshold requirements for the assignment of a total 
rating based on individual unemployability but who is deemed 
by the Director of Compensation and Pension Services to be 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities to be 
rated totally disabled.  The veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on his 
employability must be considered and the claim submitted to 
the Director for determination.  In this case, the matter was 
submitted to the Director for a determination. 


In evaluating a claim for a total rating, the central inquiry 
is whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability. See 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In 
discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the veteran's ability or inability to engage in 
substantial gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991). Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  

Marginal employment may also be held to exist, on a facts-
found basis, when earned annual income exceeds the poverty 
threshold.  See 38 C.F.R. § 4.16(a); Faust v. West, 13 Vet. 
App. 342 (2000).  The VA General Counsel concluded that the 
controlling VA regulations generally provided that veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities shall be rated totally disabled, without regard 
to whether an average person would be rendered unemployable 
by such circumstances.  Thus, criteria include a subjective 
standard.  See VAOPGCPREC 75-91 (1991). 

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor which takes his case outside of the norm.  
The sole fact that he is unemployed or has difficulty 
obtaining employment is not enough.  The question is whether 
the veteran is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.  If total industrial impairment has not been 
shown, the VA is not obligated to show that a veteran is 
incapable of performing specific jobs in considering a claim 
for a total rating based on individual unemployability.  See 
Gary v. Brown, 7 Vet. App. 229 (1994).

The Court has held that a veteran's advancing age and 
nonservice-connected disabilities may not be considered in 
the determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
him in a different position than other veterans with the same 
disability rating.  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough to prove unemployability.  Additionally, it is noted 
that a high rating in and of itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
Thus, the question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The Court 
has also held that a clear explanation of a denial of a total 
rating based on individual unemployability requires analysis 
of the current degree of unemployability attributable to 
service-connected disability as compared to the degree of 
unemployability attributable to nonservice-connected 
conditions.  See Cathell v. Brown, 8 Vet. App. 539 (1995).

As for the veteran's request for higher ratings under 
38 C.F.R. § 3.321(b)(1), the Board points out that the VA 
schedule of ratings will apply unless there are exceptional 
or unusual factors which would render application of the 
schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

Total Rating

In September 1993, the veteran was afforded a VA examination.  
Physical examination demonstrated normal bulk, muscle tone, 
and strength in the lower extremities.  Sensation in the 
lower extremities was intact.  Straight leg raising was 
negative.  There was no evidence of tenderness or muscle 
spasms noted.  The examiner's impression was a normal 
neurological examination in an individual with basically non-
neurogenic low back pain and occasional paresthesis 
suggestive of mild nerve root irritation. 

Upon VA examination in November 1994, range of motion testing 
demonstrated flexion to 50 degrees and extension to 10 
degrees.  There was no evidence of muscle spasm or 
tenderness.  Reflexes and sensation were intact in the lower 
extremities.  The veteran was able to heel walk and supine 
straight leg raising testing revealed nonradicular type back 
pain on the right side.  There was no particular pain or 
radicular complaints noted with raising of the left leg.  The 
veteran was diagnosed as having chronic lumbar syndrome, 
status-post chymopapin injection.

Upon VA examination in December 1995, range of motion testing 
demonstrated flexion to 55 degrees and extension to 20 
degrees.  There was increased pain on extremes of motion.  No 
spasm or tenderness was noted; supine straight leg raising 
was negative.  The veteran was able to heel and toe walk.  
Sensation and reflexes were intact in the lower extremities.  
At that time, the veteran was self-employed as a sports shop 
owner; however, the examiner noted that the veteran had not 
worked in the last couple of months and his business was up 
for sale.  The examiner noted that the veteran would have 
difficulty with any prolonged activity, standing, walking, 
bending, lifting, and carrying.  He would also experience 
difficulty with squatting, stooping or going up and down 
stairs or steps.  Additionally, the veteran should not work 
around unprotected heights or moving machinery.

In March 1998, the veteran reported that he was employed in a 
sporting goods store.  The VA examination report noted a 
normal gait pattern and that the veteran was able to sit in a 
chair and undress himself without any apparent discomfort.  
Range of motion testing demonstrated flexion to 40 degrees 
and extension to 20 degrees, with no evidence of pain on 
motion.  Right lateral flexion was to 15 degrees, with some 
stiffness but no apparent pain.  Left lateral flexion was to 
20 degrees.  Rotation was to 30 degrees, bilaterally.  He was 
able to walk on his heels and toes without any difficulty.  
No Tredelenburgug's sign was noted.  There was no evidence of 
tenderness or muscle spasms.  Straight leg raising testing 
was negative.  Sensation and reflexes were intact in the 
lower extremities.  The examiner assessed that the veteran 
continued to be functionally independent in spite of his 
recurring episodes of back pain.  The veteran did not use any 
assistive devices at the time of the examination.

Two examination reports from private treatment providers, 
John A. Frenz, M.D., and Lon F. Alexander, M.D., were 
submitted.  In April 1998,  Dr. Frenz noted that prior to 
owning his sports shop the veteran served at the VA hospital 
for 17 years as a disability claims examiner.  After a 
basketball accident, however, the veteran was unable to 
maintain his employment with VA.  At that time, the veteran's 
livelihood was from self-employment as a sports shop owner.  
Dr. Frenz assessed the veteran's low back range of motion was 
about 80 percent normal with respect to lateral bending and 
rotation.  As to extension and flexion, it was 60 to 70 
percent of normal.  Straight leg raising was negative to 80 
degrees, in a seated position, bilaterally.  There was a very 
mild weakness of left great toe extensor and foot dorsiflexor 
with diminished medial hamstrings.  Sensation was normal in 
the lower extremities.  Dr. Frenz submitted that the 
veteran's condition represented an impairment to the whole 
body that certainly would preclude the veteran from other 
than sedentary or light-duty activity with lifting limited to 
about sixteen pounds, intermittently.  He opined that the 
veteran certainly should not stoop, squat, crawl, twists, or 
climb; he should not stand or walk on hard or uneven surfaces 
for extended periods of time.  Additionally, exposure to cold 
and/or damp climate conditions could also cause an increase 
in the intensity and scope of his symptoms.  

Dr. Alexander's April 1998 examination report noted some 
evidence of tenderness and muscle spasm in the lower back.  
The veteran's range of motion was limited and it appeared 
that flexion aggravated his pain.  Sensation was normal in 
the lower extremities; however, his knee reflexes were 
somewhat hyperactive.  The veteran was diagnosed as having 
symptomatic spinal stenosis, secondary to large upper lumbar 
disc rupture and a congenitally narrow canal.  Dr. Alexander 
noted that he could not see how the veteran could pursue the 
rigors of his job as a claims examiner without surgical 
intervention.   

The veteran was afforded an additional VA examination in 
October 1998.  The veteran reported that he managed a 
sporting goods store for approximately three hours per day.  
Physical examination noted range of motion to be 5 degrees of 
flexion, 10 degrees of extension, and lateral bending of 20 
degrees, bilaterally.  The examiner stated that the veteran's 
limitation of motion could have been due to several factors, 
such as structural problems, muscle spasm and voluntary 
restraint.  He noted, however, that the examination did not 
reveal any structural abnormalities or muscle spasms which 
would have resulted in the veteran's documented limitation of 
motion.  Straight leg raising resulted in low back pain at 50 
degrees, bilaterally.  Reflexes were intact and equal in the 
lower extremities.  The veteran could walk on his heels but 
indicated that he could not walk on his toes.  The examiner 
was unable to determine any motor weakness in the veteran's 
lower extremities.  Sensation was normal and there was no 
evidence of atrophy.  There was no evidence of neurological 
deficit.  X-rays revealed some narrowing of the lower 
thoracic disk with osteophytes and trace narrowing of the L1-
L2 disc with small osteophytes.  The veteran was diagnosed as 
having degenerative disc disease of the lumbar spine.

January 1999 progress notes from Dr. Frenz indicated deep 
tendon reflexes of 2+; negative straight leg testing; 
restricted lumbar motion to about 50 percent; restricted 
extension to about 20 percent; and lateral bending and 
rotation restricted to about 30 percent.  A February 1999 
treatment note indicated a diagnosis of degenerative disc 
disease, spondylolisthesis, facet atrophy, lumbar radicular 
syndrome.  Dr. Frenz opined that it appeared within 
reasonable medical certainty that the veteran's lumbar spine 
pathology would certainly represent compensable impairment 
due to his inability to participate in gainful employment 
that would require activity other than extremely minimal 
self-care, not to bend, squat, stoop, twist, turn on a 
repetitive basis, not to stand or walk on hard or uneven 
surfaces for more than a few minutes at a time, not to climb 
ladders or scaffoldings, and not to lift or carry object 
weighing more than ten to fifteen pounds on a rare occasion.  

A November 1999 VA orthopedic examination report revealed 
that the veteran walked with a slight stoop without the 
assistance of a cane or other device.  There was slight 
tenderness of the paraspinous muscles.  Range of motion 
testing revealed forward flexion to 55 degrees and extension 
to 10 degrees.  Lateral flexion was to 10 degrees, 
bilaterally.  Straight leg raising was negative bilaterally.  
There was no evidence of muscle atrophy or sensory deficits 
in the lower extremities.  Muscle strength was 3/5 in both 
legs.  Although the veteran could walk on his heels, he was 
unable to walk on his toes due to decreased muscle strength 
in his calves.  The veteran was diagnosed as having spinal 
stenosis secondary to degenerative disc disease with 
associated neurogenic claudation was diagnosed.

In January 2001, range of motion testing demonstrated flexion 
to 10 degrees, extension to 10 degrees, and lateral bending 
to 15 degrees, bilaterally.  Straight leg raising was limited 
by hamstring tightness to 70 degrees.  There was no 
measurable weakness in the back or lower extremities.  There 
was no evidence of tenderness.  Deep tendon reflexes were 
active and equal in both ankles.  Left knee reflexes were 
active; however, right knee reflexes were hypoactive.  He 
could heel and toe walk, and squat and rise without 
assistance.  There was no evidence of any motor deficit or 
sensory weakness in either lower extremity.  There was no 
evidence of sciatic nerve root involvement.  X-rays of the 
lumbosacral spine revealed slight narrowing of L1-2, L2-3, 
and L4-5.  There was trace retrolisthesis of L2 on L3.  No 
fractures, dislocations, or destructive lesions were noted.  
The veteran was diagnosed as having multilevel degenerative 
disc disease, spinal stenosis, and foraminal stenosis of the 
lumbar spine. 

VA treatment records from May 2002 indicate that the veteran 
had been working on a part-time basis until three weeks ago.  
Examination of the lumbosacral spine revealed mild tenderness 
on the mid lumbar area on the left paraspinal muscles.  Deep 
tendon reflexes were 2+ in both knees and absent in both 
ankles.  Straight leg raising testing was negative while 
sitting.  Supine straight leg raising testing elicited 
complaints on the left side.  There was no atrophy of the 
lower extremity muscles.  The veteran was diagnosed as having 
lumbar spine stenosis and degenerative joint disease.

In August 2006, the matter was referred to the VA Director of 
the Compensation and Pension Service who determined that the 
veteran was adequately compensated by the normal rating 
criteria.  The Director cited that the medical evidence of 
demonstrated flexion to 60 degrees and an absence of motor or 
sensory of the lower extremities due to neurological deficit.  
He concluded that there was no evidence that demonstrated any 
unusual or exceptional disability picture that rendered the 
application of the regular rating criteria impractical.  The 
interference with the veteran's employment due to his 
service-connected lumbar spine disability was noted, however, 
such economic impairment was appropriately compensated for 
with the 60 percent rating assigned, as September 23, 2002.  

In August 2007, the veteran's primary care physician 
completed a form for the veteran's insurance and determined 
that he was totally disabled since May 28, 2004, due to back 
pain, diabetes mellitus, and coronary artery disease.  When 
completing the section on whether the disability was 
indefinite, the physician noted that it depended upon whether 
the veteran underwent back surgery.  The state of 
unemployability, therefore, appears to hinge solely on the 
veteran's low back disability.

The evidence of record indicates that the veteran maintained 
some form of employment until May 28, 2004.  His earnings 
from his employment with Mississippi Rainbow Printers in 2002 
were $13,636; in 2001, they were $13,782; and in 2000, they 
were $3,758.  The veteran's employer has submitted that he 
made special concessions in order to accommodate the 
veteran's needs and that he could not see how the veteran 
could be considered employable in the normal work force.  In 
May 2004, he completed a VA Form 21-4192, indicating that the 
veteran began his employment with Mississippi Rainbow 
Printers in August 2000 and ended his employment on May 28, 
2004, due to disability.  The type of work he performed was 
very limited, mostly the veteran supervised other employees.  
He worked seven hours a day, 21 hours a week.  The veteran 
earned $15,416.31 during 12 months preceding his last date of 
employment, before deductions.  In March 2005, he revised his 
previously submitted VA Form 21-4192 and clarified that the 
veteran ended his employment due to disability-back.  He also 
indicated that he did not have any pay/leave records 
regarding the veteran.  The veteran was paid $15 an hour and 
received commissions and bonuses.


The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

Given the evidence as outlined above, the Board finds that 
the veteran has been unable to maintain substantially gainful 
employment since February 1999 when a medical specialist 
opined that the veteran had an inability to participate in 
gainful employment.  The treatment records only reflect back 
disability.  Therefore, when resolving all reasonable doubt 
in favor of the veteran, the Board finds that the opinion is 
based on the physician's assessment of that disability alone.  
This opinion was reiterated by another treating physician 
eight years later in August 2007.

Although the veteran was able to maintain some type of 
employment until basically 2002, the Board finds that the 
veteran's testimony with respect to the nature of that work 
is credible and clearly reflects a sheltered situation which 
does not mimic employment for the average person.  Although 
there may have been years when the veteran made more money 
than the poverty level, when considering the facts on the 
whole, the Board finds that this particular veteran's work 
cannot be considered substantially gainful.  Consequently, a 
total rating based on individual unemployability is granted 
as of February 1999.

Prior to February 1999, the record clearly shows that the 
veteran had severe limitation in the low back but the medical 
evidence does not support a finding that the veteran had 
unusual or extraordinary factors to step outside the 
regulations and grant a rating higher than 40 percent on an 
extra-schedular basis.  Specifically, the medical evidence 
does not show that the veteran's employment is limited beyond 
that contemplated by the assigned 40 percent rating.  
Although the veteran has advised that he had difficulty 
working prior to February 1999, he has not identified any 
specific factors which may be considered to be exceptional or 
unusual in light of VA's schedule of ratings for that time 
period and the Board has been similarly unsuccessful in 
locating exceptional factors.  The veteran did not require 
frequent periods of hospitalization for his spine disability 
and treatment records are void of any finding of exceptional 
limitation.  The Board does not doubt that limitation caused 
by back pain and fatigue has an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Therefore, an extra-schedular rating, either under 38 C.F.R. 
§ 3.321(b)(1) or 38 C.F.R. § 4.16, must be denied prior to 
February 1999.


ORDER

Entitlement to a total disability rating based upon 
individual unemployability, to include consideration on an 
extraschedular basis, is denied for periods prior to February 
1999.

As of February 1999, a total rating based on individual 
unemployability is granted, subject to the laws and 
regulations governing the award of monetary benefits.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


